 



EXHIBIT 10.36
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     This First Amendment to Employment Agreement is effective as of
November 18, 2005 and is entered into by and between American Reprographics
Company, a Delaware corporation (“ARC”) as the employer, and Sathiyamurthy
Chandramohan (“Executive”), as the employee.
     This First Amendment is entered into with reference to the following facts:
     ARC and Executive entered into an Employment Agreement dated January 7,
2005 (“Agreement). The parties agreed on November 18, 2005 to clarify Section
3(b) of the Agreement and this First Amendment is entered into to memorialize
that agreement.
Now therefore, the parties agree as follows:

  1.   Section 3(b)(iii) of the Agreement is amended in full to read as follows:
        (iii) The Incentive Bonus shall be paid in cash or ARC common stock, or
partly in each, as elected by Executive by notice to ARC delivered not more than
40 days after the close of each fiscal year. To the extent that such Incentive
Bonus is paid in cash, it shall be paid no later than 60 days after the close of
such fiscal year. To the extent that such Incentive Bonus is paid in ARC common
stock, such stock shall be valued as of any business day (“valuation date”)
determined by ARC which is after the date of election by Executive but is not
later than 60 days after the close of such fiscal year, using the average of the
closing prices of ARC common stock on the New York Stock Exchange for the 10
trading days immediately preceding the valuation date. Such shares shall be
issued forthwith after the approval of the calculation of the number of shares
to be issued to Executive by the Compensation Committee of the Board of
Directors of ARC at its first meeting following the valuation date, but in no
event shall such shares be issued later than two and one-half months after the
close of such fiscal year, provided, however, that as a condition to receiving
ARC common stock Executive must deposit with ARC on the date of issuance cash in
the amount, if any, by which the total of employee withholding taxes required to
be withheld with respect to the entire Incentive Bonus exceeds the cash portion
of the Incentive Bonus available for withholding. To be eligible to receive a
bonus, Executive must have been employed by ARC during the entire fiscal year to
which such Incentive Bonus relates.

 



--------------------------------------------------------------------------------



 



  2.   In all other respects the Employment Agreement remains in full force and
effect without modification.

     IN WITNESS WHEREOF, the undersigned have executed this First Amendment to
Employment Agreement as of the date first hereinabove set forth.

            AMERICAN REPROGRAPHICS COMPANY,
a Delaware corporation
      By:   /s/ Kumarakulasingam Suriyakumar         Name:   Kumarakulasingam
Suriyakumar        Title:   President     

            EXECUTIVE
      /s/ Sathiyamurthy Chandramohan       Sathiyamurthy Chandramohan           

 